DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species I-Figure 2A in the reply filed on June 22, 2020 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II-Figure 2B, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the upper electrode unit" on page 2, lines 6-7, and 10 of claim 1.  Claim 4 recites the limitation "the upper electrode unit" on page 3, line 2 of claim 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
First Art Rejection
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa et al. (U.S. 2015/0243486) in view of Sawada et al. (U.S. 2014/0138030).

 Yokogawa et al. fail to teach a metal ring-shaped member provided between the dielectric discoid member and the upper electrode unit and at a position in a radial direction between a center and an outer circumferential edge of the dielectric discoid member and the upper electrode unit; and a ring-shaped recess being on an upper side of the dielectric discoid member, the metal ring-shaped member being embedded in the ring-shaped recess in contact with the upper electrode unit.

  The resulting apparatus of Yokogawa et al. in view of Sawada et al. would yield a metal ring-shaped member provided between the dielectric discoid member and the upper electrode unit and at a position in a radial direction between a center and an outer circumferential edge of 
With respect to claim 2, the plasma processing apparatus of Yokogawa et al. in view of Sawada et al. further includes wherein the first radio-frequency power 8 has a range of 50 to 500 MHz in frequency (Yokogawa et al.-par.[0031]).
With respect to claim 3, the plasma processing apparatus of Yokogawa et al. in view of Sawada et al. further includes wherein the magnetic field has lines of magnetic force formed downward and gradually spreading around a central axis of the magnetic field, and the metal ring-shaped member is positioned on a side of the central axis from directly above a circumferential edge of a mount surface of the wafer on the sample stage on which the wafer is to be mounted (Note. Yokogawa et al. discloses the magnetic coil 1 and Sawada et al. show the metal ring-shaped member positioned above a circumferential edge.  Hence, the modified apparatus of Yokogawa et al. in view of Sawada et al. the metal ring-shaped member is positioned on a side of the central axis from directly above a circumferential edge of a mount surface of the wafer on the sample stage on which the wafer is to be mounted).
With respect to claim 4, the plasma processing apparatus of Yokogawa et al. in view of Sawada et al. further includes wherein the metal ring-shaped member is integrally formed with the upper electrode (The metal ring-shaped member 314 of Sawada et al. is integrally formed with the upper electrode 310 (Figs. 15-16, par.[0069]).  Hence, the modified apparatus of Yokogawa et al. in view of Sawada et al. would yield the metal ring-shaped member is integrally formed with the upper electrode.).
s 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa et al. (U.S. 2015/0243486) in view of Mori et al. (U.S. 2013/0228550) and Sawada et al. (U.S. 2014/0138030).
Referring to Figure 1 and paragraphs [0026]-[0044], Yokogawa et al. disclose a plasma processing apparatus comprising: a processing room 10 in which plasma is generated (par.[0027]); a lower electrode unit 2a provided to a lower portion of the processing room inside the processing room (par.[0035]); an upper electrode unit 4, 5 provided inside the processing room, the upper electrode unit being opposed to the lower electrode unit (par.[0030]); a vacuum pump configured to exhaust for a vacuum inside the processing room (par.[0034]); a radio-frequency power source 8 which supplies apply radio-frequency power for generating the plasma to the upper electrode unit (par.[0030]); a coil 1 provided outside the processing room, the coil being configured to generate a magnetic field inside the processing room (par.[0027]); a radio-frequency bias power applying unit 20 configured to apply radio-frequency bias power to the lower electrode unit (par.[0035]); and a gas supply source 6 configured to supply processing gas from a side of the upper electrode unit into the processing room (par.[0028]), wherein the upper electrode unit includes: an antenna electrode unit 4 having a circular shape and being configured to receive the radio-frequency power applied from the radio-frequency power source 8 (par.[0030]); and a shower plate 5 formed of an insulating member and having a large number of holes (pars.[0028]-[0029]). 
Yokogawa et al. fail to teach a gas dispersion plate constituted by a conductive material, the gas dispersion plate having a circular-plate shape and a plurality of through holes through which processing gas is supplied, the gas dispersion plate being in electrical contact with the antenna electrode unit.

The modified apparatus of Yokogawa et al. in view of Mori et al. yields the structure of a gas dispersion plate constituted by a conductive material, the gas dispersion plate having a circular-plate shape and a plurality of through holes through which processing gas is supplied, the gas dispersion plate being in electrical contact with the antenna electrode unit.
Yokogawa et al. in view of Mori et al. fail to teach a shower plate having an annular groove disposed on a side facing the gas dispersion plate and being disposed around a center portion of the shower plate and at a position in radial direction between a center and an outer circumferential edge of the shower plate and the upper electrode unit, and a conductive member being embedded in the annular groove, the conductive member electrically connecting with the gas dispersion plate.
Referring to Figures 4-8 and 10-16 and paragraphs [0063]-[0073], Sawada et al. teach a plasma processing apparatus wherein the shower plate 370 having an annular groove disposed on 
  The resulting apparatus of Yokogawa et al. in view of Mori et al. and Sawada et al. would yield a shower plate having an annular groove disposed on a side facing the gas dispersion plate and being disposed around a center portion of the shower plate and at a position in radial direction between a center and an outer circumferential edge of the shower plate and the upper electrode unit, and a conductive member being embedded in the annular groove, the conductive member electrically connecting with the gas dispersion plate.

With respect to claim 8, the plasma processing apparatus of Yokogawa et al. in view of Mori et al. and Sawada et al. further includes wherein the conductive member embedded in the annular groove of the shower plate, is integrally formed with the gas dispersion plate (Sawada et al.-par.[0069]).


Second Art Rejection
Claims 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (U.S. 2013/0228550) in view of Sawada et al. (U.S. 2014/0138030).
Referring to Figure 1 and paragraphs [0033]-[0047], Mori et al. disclose a plasma processing apparatus comprising: a processing room disposed inside a vacuum chamber 108 (par. [0033]); a sample stage 119, 120 disposed inside the processing room, the sample stage having an upper surface on which a wafer 117 to be processed is to be mounted (par. [0035]); a dielectric discoid member 116 disposed in an upper part of the processing room, the dielectric discoid member being opposed to the upper surface of the sample stage and having a plurality of through holes through which processing gas is supplied (par.[0040]); a discoid upper electrode 
 Mori et al. fail to teach a metal ring-shaped member provided between the dielectric discoid member and the upper electrode unit and at a position in a radial direction between a center and an outer circumferential edge of the dielectric discoid member and the upper electrode unit; and a ring-shaped recess being on an upper side of the dielectric discoid member, the metal ring-shaped member being embedded in the ring-shaped recess in contact with the upper electrode unit.
Referring to Figures 4-8 and 10-16 and paragraphs [0063]-[0073], Sawada et al. teach a plasma processing apparatus wherein a metal ring-shaped member 314 is provided between the dielectric discoid member 370 and the upper electrode unit 310 and at a position in a radial direction between a center and an outer circumferential edge of the dielectric discoid member and the upper electrode unit; and a ring-shaped recess being on an upper side of the dielectric discoid member 370, the metal ring-shaped member 314 being embedded in the ring-shaped recess in contact with the upper electrode unit 310 in order to suppress variation of the plasma 
  The resulting apparatus of Mori et al. in view of Sawada et al. would yield a metal ring-shaped member provided between the dielectric discoid member and the upper electrode unit and at a position in a radial direction between a center and an outer circumferential edge of the dielectric discoid member and the upper electrode unit; and a ring-shaped recess being on an upper side of the dielectric discoid member, the metal ring-shaped member being embedded in the ring-shaped recess in contact with the upper electrode unit.
With respect to claim 2, the plasma processing apparatus of Mori et al. in view of Sawada et al. further includes wherein the first radio-frequency power 101 has a range of 50 to 500 MHz in frequency (Mori et al.-par.[0041]).

With respect to claim 4, the plasma processing apparatus of Mori et al. in view of Sawada et al. further includes wherein the metal ring-shaped member is integrally formed with the upper electrode (The metal ring-shaped member 314 of Sawada et al. is integrally formed with the upper electrode 310 (Figs. 15-16).  Hence, the modified apparatus of Mori et al. in view of Sawada et al. would yield the metal ring-shaped member is integrally formed with the upper electrode.).
With respect to claim 6, referring to Figure 1 and paragraphs [0033]-[0047], Mori et al. disclose a plasma processing apparatus comprising: a processing room 108 in which plasma is generated (par.[0033]); a lower electrode unit 120 provided to a lower portion of the processing room inside the processing room (par.[0035]); an upper electrode unit 114, 115, 116 provided inside the processing room, the upper electrode unit being opposed to the lower electrode unit (par.[0040]); a vacuum pump configured to exhaust for a vacuum inside the processing room 
Mori et al. fail to teach fail to teach a shower plate having an annular groove disposed on a side facing the gas dispersion plate and being disposed around a center portion of the shower plate and at a position in radial direction between a center and an outer circumferential edge of the shower plate and the upper electrode unit, and a conductive member being embedded in the annular groove, the conductive member electrically connecting with the gas dispersion plate.

  The resulting apparatus of Mori et al. in view of Sawada et al. would yield a shower plate having an annular groove disposed on a side facing the gas dispersion plate and being disposed around a center portion of the shower plate and at a position in radial direction between a center and an outer circumferential edge of the shower plate and the upper electrode unit, and 
With respect to claim 7, the plasma processing apparatus of Mori et al. in view of Sawada et al. further includes wherein the conductive member 314 embedded in the annular groove of the shower plate, is formed of an annular conductive member, and is electrically connected to the gas dispersion plate in contact with the gas dispersion plate (Sawada et al., Figs 15-16).
With respect to claim 8, the plasma processing apparatus of Mori et al. in view of Sawada et al. further includes wherein the conductive member embedded in the annular groove of the shower plate, is integrally formed with the gas dispersion plate (Sawada et al.-Figs. 15-16, pars. [0069]).
Response to Arguments
Applicant’s arguments have been considered but are moot because new reference Sawada et al. teaches 
a metal ring-shaped member provided between the dielectric discoid member and the upper electrode unit andat a position in a radial direction between a center and an outer circumferential edge of the dielectric discoid member and the upper electrode unit; 
a ring- shaped recess being on an upper side of the dielectric discoid member, the metal ring-shaped member being embedded in the ring-shaped recess in contact with the upper electrode unit; and 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michelle CROWELL/Examiner, Art Unit 1716

                                                                                                                                                                                                        /SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716